DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
This communication is considered fully responsive to the amendment filed on 07/15/2022.
Claims 14-18 are pending and examined in this Office Action (“OA”).
Claims 14-18 has been amended. 
No claim has been added and claims 1-13 and  19-23 had been previously cancelled. 

Response to Arguments

Applicant’s arguments, filed on  07/15/2022, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified “a 1st radio access network node is configured to request, from a core network node, information about accessibility of a terminal to the 2nd radio access network node”  to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 102 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details, using the prior art of record in the current prosecution of the claims as well as new prior art. See RYU et al. (US 20200305118 A1).
Priority
	This application claims Foreign priority to Foreign applications IN201611036776 filed on 10/26/2016 and IN201711014793 filed on 04/26/2017.  In reviewing the Foreign Priority for the Foreign applications, applicant does not have support for at least the independent claims.  At least, the Foreign Priority for applications fails to disclose “Handover Restriction List” as cited in all independent claims. Applicant should show where all claimed features are supported in the provisional should they disagree.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over CENTONZA et al. (US 20190350027 A1; hereinafter as “CENTONZA”) in view of RYU et al. (US 20200305118 A1; hereinafter as “RYU”, which is a Provisional Application No. 62/820,571, filed on March 19, 2019).

Examiner’s note: in what follows, references are drawn to CENTONZA unless otherwise mentioned.

Regarding claim 14, CENTONZA teaches  
A system comprising: 
 (Fig. 1-2, Fig. 14; [abstract]: )
a 1st radio access network node (Figs. 1-2, eNB4, Fig. 14, eNB 40); 
a 2nd radio access network node (Figs. 1-2, gNB 92) and 
a core network node (Figs. 1-2, EPC 8 / Fig. 14, MME 35),  
the core network node  (Figs. 1-2, EPC 8 / Fig. 14, MME 35) is configured to send, 
    PNG
    media_image1.png
    636
    857
    media_image1.png
    Greyscale

to the 1st radio access network node (Figs. 1-2, eNB4, Fig. 14, eNB 40), the information as part of a Handover Restriction List (see fig. : aforesaid MME  sends UE’s dual capability information to eNB: [0089]-[0090], Fig. 14 element 151; Aforesaid “MME forwards the permission information indicating the subscriber's eligibility to operate their UE 42 in the DC-NR-mode to the eNB 40 that is serving the UE 42”. This permission information can be sent via the S1 interface as part of the S1AP Initial Context Setup procedure or part of an S1AP handover procedure. In some cases the permission information can be sent to the eNB 40 in an S1-AP Initial Context Setup Request message…S1-AP Handover Request message. : [0094]: NOTE, this DC-NR mode includes information about gNB92; “eNB 40 can decide to apply or activate the DC-NR-mode only if the capability information indicates that the UE 42 is capable of using the DC-NR-mode and the permission information indicates that the UE 42 is permitted to use the DC-NR-mode. If the DC-NR-mode is to be activated, then the eNB 40 serving the UE 42 can configure the UE 42 and NR gNB (==gNB 92) to operate in the DC-NR-mode.”: [0097]; “indicating the permission information as a separate information element (IE), indicating the permission information as part of the existing or an enhanced Handover Restriction List (HRL) IE, or indicating the permission information as part of existing or enhanced Subscriber Profile ID (SPID) IE.”: [0100]);
the 1st radio access network node (Figs. 1-2, eNB4, Fig. 14, eNB 40) is configured to determine whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information  after the terminal and the 1st radio access network node establish a Radio Resource Control (RRC) connection (see Fig. 14: element 156:  “eNB 40 can decide to apply or activate the DC-NR-mode only if the capability information indicates that the UE 42 is capable of using the DC-NR-mode and the permission information indicates that the UE 42 is permitted to use the DC-NR-mode”: “This includes configuring the NR gNB as the secondary carrier”:  [0097]; using RRC connection configuration between eNB and UE: [0097]).  

CENTONZA does not expressively teach:  
wherein the 1st radio access network node is configured to request, from the core network node information about accessibility of a terminal to the 2nd radio access network node.

RYU, in the same field of endeavor, discloses: 
wherein the 1st radio access network node (fig. 20: First Access Network, a Base Station in First Access Network: [0217) is configured to request, from the core network node (==fig. 20 AMF) information about accessibility of a terminal (==Wireless Device 200) to the 2nd radio access network node (Fig 20: Base station in Second Access Network: [0217], Fig4A)  (aforesaid wireless device 2000  “simultaneously (or near simultaneously) communicate via a non-3GPP access technology of the first wireless network (e.g., a PLMN, or any other communication device) during a time period that the wireless device 2000, 2100, 2200 may be communicating via a 3GPP access technology of the second wireless network (e.g., a PLMN, or any other communication device)”: [0229]; aforesaid First Access Network passes/sends “Registration Request 2010” from Wireless Device to AMF 2008 to communicate with second access network. “The wireless device 2000 may send the registration request message 2010 to the AMF 2008, for example, via a first access network 2002“: [0217];   Aforesaid “AMF 2008 may accept the  second registration request 2014, for example, by sending a second registration accept message 2016 to the wireless device 2000 via the second access network 2004”: [0217] during the registration process aforesaid wireless device  “reachability categories may be negotiated between a wireless device 100, 200 and an AMF 155, 255”: [0073]; handover restriction list can be provided to RAN/Base station by AMF: [0119], [0146]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of CENTONZA to include  the above recited limitations as taught by RYU. The suggestion/motivation to do so would have been to improve wireless communication performance (RYU; [0004]).


Regarding claim 15, CENTONZA teaches 
a 1st radio access network node comprising a processor configured to process to(Figs. 1-2, eNB4, Fig. 14, eNB 40, “FIG. 4 shows a radio access node 40 that can be adapted or configured to operate according to one or more of the non-limiting example embodiments described. The radio access node 40 can be a node such as an eNB, or gNB.”: [0047]; “The radio access node 40 comprises a processor or processing unit 50 that controls the operation of the node 40”: [0048]  );
Receive, from the core network node (Figs. 1-2, EPC 8 / Fig. 14, MME 35), the  information as part of a Handover Restriction List  (see fig. : aforesaid MME  knows UE’s dual capability information: [0089]-[0090], Fig. 14 element 151; Aforesaid “MME forwards the permission information indicating the subscriber's eligibility to operate their UE 42 in the DC-NR-mode to the eNB 40 that is serving the UE 42”. This permission information can be sent via the S1 interface as part of the S1AP Initial Context Setup procedure or part of an S1AP handover procedure. In some cases the permission information can be sent to the eNB 40 in an S1-AP Initial Context Setup Request message…S1-AP Handover Request message. : [0094]: NOTE, this DC-NR mode includes information about gNB92; “eNB 40 can decide to apply or activate the DC-NR-mode only if the capability information indicates that the UE 42 is capable of using the DC-NR-mode and the permission information indicates that the UE 42 is permitted to use the DC-NR-mode. If the DC-NR-mode is to be activated, then the eNB 40 serving the UE 42 can configure the UE 42 and NR gNB to operate in the DC-NR-mode.”: [0097]; “indicating the permission information as a separate information element (IE), indicating the permission information as part of the existing or an enhanced Handover Restriction List (HRL) IE, or indicating the permission information as part of existing or enhanced Subscriber Profile ID (SPID) IE.”: [01000]); and 
determine whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information after the terminal and the 1st radio access network node establish a Radio Resource Control (RRC) connection (see Fig. 14: element 156:  “eNB 40 can decide to apply or activate the DC-NR-mode only if the capability information indicates that the UE 42 is capable of using the DC-NR-mode and the permission information indicates that the UE 42 is permitted to use the DC-NR-mode”: “This includes configuring the NR gNB as the secondary carrier”:  [0097]; using RRC connection configuration between eNB and UE: [0097]). 

 CENTONZA does not expressively teach:  
request, from the core network node, information about accessibility of a terminal to the 2nd radio access network node.

RYU, in the same field of endeavor, discloses: 
request, from the core network node (==fig. 20 AMF) information about accessibility of a terminal (==Wireless Device 200) to the 2nd radio access network node (Fig 20: Base station in Second Access Network: [0217], Fig4A)  (aforesaid wireless device 2000  “simultaneously (or near simultaneously) communicate via a non-3GPP access technology of the first wireless network (e.g., a PLMN, or any other communication device) during a time period that the wireless device 2000, 2100, 2200 may be communicating via a 3GPP access technology of the second wireless network (e.g., a PLMN, or any other communication device)”: [0229]; aforesaid First Access Network passes/sends “Registration Request 2010” from Wireless Device to AMF 2008 to communicate with second access network. “The wireless device 2000 may send the registration request message 2010 to the AMF 2008, for example, via a first access network 2002“: [0217];   Aforesaid “AMF 2008 may accept the  second registration request 2014, for example, by sending a second registration accept message 2016 to the wireless device 2000 via the second access network 2004”: [0217]; …. during the registration process aforesaid wireless device  “reachability categories may be negotiated between a wireless device 100, 200 and an AMF 155, 255”: [0073]; handover restriction list can be provided to RAN/Base station by AMF: [0119], [0146]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of CENTONZA to include  the above recited limitations as taught by RYU. The suggestion/motivation to do so would have been to improve wireless communication performance (RYU; [0004]).


 	Regarding claim 16, CENTONZA teaches A core network node, comprising a processor  (Figs. 1-2, EPC 8 / Fig. 14, MME 35; “The core network node 35, 36 comprises a processor or processing unit 60 that controls the operation of the core network node 35, 36. In some embodiments, the processing unit 60 can comprise one or more modules for implementing individual processing steps of the techniques described herein. The processing unit 60 is connected to components and/or circuitry 62 for allowing the core network node 35, 36 to exchange information with one or more radio access nodes 40, such as eNBs 40 and/or NR radio access nodes (e.g. gNBs), for example via the S1-U and S1-MME interfaces in LTE”: [0051]), configured to process to:  
send, to a 1st radio access network node (Figs. 1-2, eNB4, Fig. 14, eNB 40) information about accessibility of a terminal (figs. 1-2: UE /Fig. 14: UE 42; with dual capability: [0005]; Dual-NR mode Terminal: [0089]-[0090])  to a 2nd radio access network node (Figs. 1-2, gNB 92  so that the 1st radio access network node as part of a Handover Restriction List  (see fig. : aforesaid MME  knows UE’s dual capability information: [0089]-[0090], Fig. 14 element 151; Aforesaid “MME forwards the permission information indicating the subscriber's eligibility to operate their UE 42 in the DC-NR-mode to the eNB 40 that is serving the UE 42”. This permission information can be sent via the S1 interface as part of the S1AP Initial Context Setup procedure or part of an S1AP handover procedure. In some cases the permission information can be sent to the eNB 40 in an S1-AP Initial Context Setup Request message…S1-AP Handover Request message. : [0094]: NOTE, this DC-NR mode includes information about gNB92; “eNB 40 can decide to apply or activate the DC-NR-mode only if the capability information indicates that the UE 42 is capable of using the DC-NR-mode and the permission information indicates that the UE 42 is permitted to use the DC-NR-mode. If the DC-NR-mode is to be activated, then the eNB 40 serving the UE 42 can configure the UE 42 and NR gNB to operate in the DC-NR-mode.”: [0097]; “indicating the permission information as a separate information element (IE), indicating the permission information as part of the existing or an enhanced Handover Restriction List (HRL) IE, or indicating the permission information as part of existing or enhanced Subscriber Profile ID (SPID) IE.”: [01000]);
cause the 1st radio access network code (Figs. 1-2, eNB4, Fig. 14, eNB 40)  to determine whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information after the terminal and the 1st radio access network node establish a Radio Resource Control (RRC) connection (see Fig. 14: element 156:  “eNB 40 can decide to apply or activate the DC-NR-mode only if the capability information indicates that the UE 42 is capable of using the DC-NR-mode and the permission information indicates that the UE 42 is permitted to use the DC-NR-mode”: “This includes configuring the NR gNB as the secondary carrier”:  [0097]; using RRC connection configuration between eNB and UE: [0097]).

CENTONZA does not expressively teach:  
In a case wherein the 1st radio access network node requests the information  from the core network node

RYU, in the same field of endeavor, discloses: 
In a case wherein the 1st radio access network node (fig. 20: First Access Network, a Base Station in First Access Network: [0217) requests the information from the core network node (==fig. 20 AMF) (wireless device 2000  “simultaneously (or near simultaneously) communicate via a non-3GPP access technology of the first wireless network (e.g., a PLMN, or any other communication device) during a time period that the wireless device 2000, 2100, 2200 may be communicating via a 3GPP access technology of the second wireless network (e.g., a PLMN, or any other communication device)”: [0229]; aforesaid First Access Network passes/sends “Registration Request 2010” from Wireless Device to AMF 2008 to communicate with second access network. “The wireless device 2000 may send the registration request message 2010 to the AMF 2008, for example, via a first access network 2002“: [0217];   Aforesaid “AMF 2008 may accept the  second registration request 2014, for example, by sending a second registration accept message 2016 to the wireless device 2000 via the second access network 2004”: [0217] during the registration process aforesaid wireless device  “reachability categories may be negotiated between a wireless device 100, 200 and an AMF 155, 255”: [0073]; handover restriction list can be provided to RAN/Base station by AMF: [0119], [0146]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of CENTONZA to include  the above recited limitations as taught by RYU. The suggestion/motivation to do so would have been to improve wireless communication performance (RYU; [0004]).

Regarding claim 17, CENTONZA teaches  a method (Fig. 14) comprising: requesting, by a 1st radio access network node, from a core network, information about accessibility of a terminal to the 2nd radio access network node; 3 ActiveUS 195624700v.2Application No. 16/345,458Docket No.: 2209650.00320US 1 Amendment dated July 15, 2022 Reply to Office Action of March 16, 2022 receiving, by [[a]]the 1st radio access network node, from [[a]]the core network node, the information about accessibility of a terminal to a radio access network node as part of a Handover Restriction List; and determining, by a 1st radio access network node, whether to establish Dual Connectivity with the radio access network node for the terminal by checking whether the terminal has capability for the radio access network node and is authorized to access the radio access network node using the information after the terminal and the 1st radio access network node establish a Radio Resource Control (RRC) connection (the rest of the claim is interpreted and rejected for the same reason as set forth in claim 15.).

Regarding claim 18, CENTONZA teaches a method  (Fig. 14) comprising: 
sending, by a core network node (Figs. 1-2, EPC 8 / Fig. 14, MME 35), to a 1st radio access network node (Figs. 1-2, eNB4, Fig. 14, eNB 40), information about accessibility of a terminal (figs. 1-2: UE /Fig. 14: UE 42; with dual capability: [0005]; UE is Dual-NR mode Terminal: [0089]-[0090]) to a 2nd radio access network node (Figs. 1-2, gNB 92 )  as part of a Handover Restriction List (see fig. : aforesaid MME  sends UE’s dual capability information to eNB: [0089]-[0090], Fig. 14 element 151; Aforesaid “MME forwards the permission information indicating the subscriber's eligibility to operate their UE 42 in the DC-NR-mode to the eNB 40 that is serving the UE 42”. This permission information can be sent via the S1 interface as part of the S1AP Initial Context Setup procedure or part of an S1AP handover procedure. In some cases the permission information can be sent to the eNB 40 in an S1-AP Initial Context Setup Request message…S1-AP Handover Request message. : [0094]: NOTE, this DC-NR mode includes information about gNB92; “eNB 40 can decide to apply or activate the DC-NR-mode only if the capability information indicates that the UE 42 is capable of using the DC-NR-mode and the permission information indicates that the UE 42 is permitted to use the DC-NR-mode. If the DC-NR-mode is to be activated, then the eNB 40 serving the UE 42 can configure the UE 42 and NR gNB (==gNB 92) to operate in the DC-NR-mode.”: [0097]; “indicating the permission information as a separate information element (IE), indicating the permission information as part of the existing or an enhanced Handover Restriction List (HRL) IE, or indicating the permission information as part of existing or enhanced Subscriber Profile ID (SPID) IE.”: [01000]); and  
causing, by the core network node, the 1st radio access network node to determine whether to establish Dual Connectivity with the 2nd radio access network node for the terminal by checking whether the terminal has capability for the 2nd radio access network node and is authorized to access the 2nd radio access network node using the information after the terminal and the 1st radio access network node establish a Radio Resource Control (RRC) connection  (see Fig. 14: element 156:  “eNB 40 can decide to apply or activate the DC-NR-mode only if the capability information indicates that the UE 42 is capable of using the DC-NR-mode and the permission information indicates that the UE 42 is permitted to use the DC-NR-mode”: “This includes configuring the NR gNB as the secondary carrier”:  [0097]; using RRC connection configuration between eNB and UE: [0097]).  

CENTONZA does not expressively teach:  
In a case wherein the 1st radio access network node requests the information  from the core network node

RYU, in the same field of endeavor, discloses: 
In a case wherein the 1st radio access network node (fig. 20: First Access Network, a Base Station in First Access Network: [0217) requests the information from the core network node (==fig. 20 AMF) (wireless device 2000  “simultaneously (or near simultaneously) communicate via a non-3GPP access technology of the first wireless network (e.g., a PLMN, or any other communication device) during a time period that the wireless device 2000, 2100, 2200 may be communicating via a 3GPP access technology of the second wireless network (e.g., a PLMN, or any other communication device)”: [0229]; aforesaid First Access Network passes/sends “Registration Request 2010” from Wireless Device to AMF 2008 to communicate with second access network. “The wireless device 2000 may send the registration request message 2010 to the AMF 2008, for example, via a first access network 2002“: [0217];   Aforesaid “AMF 2008 may accept the  second registration request 2014, for example, by sending a second registration accept message 2016 to the wireless device 2000 via the second access network 2004”: [0217] during the registration process aforesaid wireless device  “reachability categories may be negotiated between a wireless device 100, 200 and an AMF 155, 255”: [0073]; handover restriction list can be provided to RAN/Base station by AMF: [0119], [0146]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of CENTONZA to include  the above recited limitations as taught by RYU. The suggestion/motivation to do so would have been to improve wireless communication performance (RYU; [0004]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/RAJ JAIN/Primary Examiner, Art Unit 2411